DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/5/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2011/0284319 to Frederick in view of USPN 7,294,363 to Grove and USPN 7,033,963 to Felegi and further in view of (when necessary) USPN 6,596,389 to Hallett.




Frederick discloses that the substrate may be coated ([0004] and [0033]-[0042]) but does not appear to mention the specifically claimed coating composition method. Felegi discloses that it is known in the art to coat a substrate with a coating composition in an amount ranging from about 155 g/m2 to about 200 g/m2, the composition comprising a solid polymer binder component and a liquid carrier; drying the composition to form a coating atop the major surface of the substrate that is free of liquid carrier, the coating being present atop the major surface of the substrate in an amount ranging from about 110 g/m2 to about 135 g/m2  (see entire document including column 3, line 40 through column 9, line 40). Felegi discloses that the coating provides the acoustic panel with a desirable appearance (column 2, lines 14-35). Therefore, it would have been obvious to one having ordinary skill in the art to coat the substrate of Frederick with the coating method of Felegi, to provide the acoustic panel with a desirable appearance.  Regarding the claimed wet coating basis weight of 155 to 200 g/m2, and the claimed dry coating basis weight of about 110 dry g/m2 to about 135 dry g/m2, Felegi discloses (Table 1) wet coating basis weights that vary from 14 to 64.5 g/ft2 (about 150 to about 695 g/m2) and solids content ranging from 74 to 74.7%. Therefore, Felegi discloses a wet coating basis weight of about 150 to about 695 g/m2 and a dry coating basis weight that may be as low as about 10.5 g/ft2 (about 113 g/m2). Plus, Felegi discloses that 
Claim 2, Frederick discloses a fibrous substrate [0029] but Frederick does not appear to mention the claimed veil comprising fibers and non-fibrous filler. Hallett discloses that it is known in the art to construct an acoustic panel substrate with improved acoustical and hardness properties from an open-celled fibrous material (veil) comprising fibers and non-fibrous filler within the claimed amounts (see entire document including column 2, line 59 through column 3, line 48). In addition, Felegi discloses that it is known in the art to construct an acoustic panel substrate from a non-woven scrim (veil) (column 2, lines 56-68 and column 5, lines 53-67). Therefore, it would have been obvious to one having ordinary skill in the art to construct the substrate of Frederick with the claimed substrate material motivated by a desire to construct an acoustic panel substrate with improved acoustical and hardness properties.
Claim 3, the solid component of the coating composition comprises aluminum trihydrate (column 4, lines 31-50 of Felegi and [0039] of Frederick). 
Claim 4, the composition is applied to the first major surface of the substrate in a non-continuous pattern (Figure 1, column 6, lines 43-67, and column 10, lines 18-40 of Felegi).
Claim 5, the solid component comprises particles (column 3, lines 44-64 of Felegi). 
Claims 6 and 23, the particles have a d50 of from about 50 microns to about 300 microns (column 3, lines 44-64 of Felegi).
Claims 7, 8, 10-13, the substrate comprises a second major surface opposite the first major surface, the second major surface of the substrate being affixed to a fibrous body by an adhesive [0048]. The Office takes official notice (now admitted prior art) that it is common for one skilled in the art to use pressure sensitive adhesive. Therefore, it would have been obvious to one having ordinary skill in the art to adhere via any adhesive, such as pressure sensitive adhesive, motivated by a desire to prevent the layers from delaminating.

Claim 14, the fibrous body is formed of inorganic fiber (column 2, lines 52-55 of Grove). 
Claim 15, the inorganic fiber is selected from mineral wool, slag wool, rock wood, fiberglass, and combinations thereof (column 2, lines 52-55 of Grove). 
Claims 21 and 22, the non-woven veil comprises aluminum trihydrate (column 4, lines 31-50 of Felegi and [0039] of Frederick).

Response to Arguments
Applicant's arguments filed 1/5/2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789